﻿The unanimous election of Ambassador von Wechmar to the presidency of this thirty-fifth session of the General Assembly is a source of great pleasure to me and to my delegation. I congratulate him most warmly. Guyana pledges its full support and cooperation to him in the exercise of his stewardship, confident that he will conduct the affairs of this Assembly with the efficiency which is one of his manifest characteristics.
157.	Let me also seize this opportunity to pay a special tribute to his distinguished predecessor, Ambassador Salim Ahmed Salim of the United Republic of Tanzania. Upon Ambassador Salim's broad and eminently capable shoulders fell the work not only of the thirty-fourth session but also of the sixth and seventh emergency special sessions as well as the eleventh special session. It is to his lasting credit that he bore these unprecedented responsibilities with cheerful fortitude and consummate skill. In the discharge of his duties, Ambassador Salim not only reflected the values which his country and his continent espouse but also upheld the principles of equity and justice advocated by the movement of nonaligned countries in pursuit of the fulfilment of the highest and finest sensibilities of man. We are greatly indebted to him.
158.	At this session it is with satisfaction that we record a further advance in the historic march against colonialism. We do so as we welcome into our midst the new State of Saint Vincent and the Grenadines, with which Guyana has a shared historical experience. Bound as we are by close cultural, political and geographic ties, we look forward to continuing within this Organization the fraternal cooperation which characterizes the relations between our two leaders, our two Governments and our two peoples.
159.	As we contemplate the international agenda for action in the 1980s, it is not inapposite for us to reflect on the nature and the evolution of the international system which was constructed in 1945 and to assess its achievements no less than its failures. In that analysis it is relevant, I suggest, to recall the assumptions which underpinned that system.
160.	Is it not an effective commentary on the capacity of that system to be consistently in step with the reality of change that in today's circumstances there is retained in the Charter of the United Nations a reference to "enemy State"? The present enemies of the vast majority of mankind are those forces which have made a permanent investment in the maintenance of relationships which derive from domination, hegemony and control.
161.	It is a truism to assert that our world is more complex than that of the mid1940s. Nothing more strikingly demonstrates this change than the rise of the postcolonial States and their clamant and sustained endeavour to exercise their right to participate as equals in the management of their present and the determination of their future. The dramatic increase in the number of State actors in the international system is not only a statistical reality; it is also a factor of qualitative significance. In this Assembly, Africa is represented by as many Member States as our Organization had at its creation—51; and Asia and Latin America, since those early days in San Francisco, have also advanced the principle of universality by contributing, respectively, 32 and 10 Member States to our Organization.
162.	Also of significance has been the increased role of transnational corporations, which today are responsible for 35 per cent of all world production and account for more than 30 per cent of world trade, and which in essential areas lie beyond the reach of both national and international direction and supervision.
163.	Nothing, no single act, so starkly illustrates the contradictions in the workings of the international system as the failure of the recently concluded eleventh special session to reach agreement on the procedures for a new global round of negotiations on international economic cooperation for development—and this, despite the fact that the necessity for such negotiations had earlier attracted consensus.
164.	In this regard, no analysis of the present international system can fail to take account of the role of the movement of nonaligned countries. The policy of nonalignment places that movement in the vanguard of the struggle for democratic international relations, including new equitable forms of international economic cooperation. Such is the strength, the efficacy and the influence of the movement of nonaligned countries that some States which are not within its ranks seek to win its support or to deflect it from the resolute pursuit of internally agreed policies.
165.	Clearly there have been since 1945 changes in the international system and adaptation of the rules that govern relations between States. But generally these changes have not occurred as a result of the recognition by those who created the system of the need for them and the adoption of consciously determined action. In the main, such changes have been generated in response to pressures from actors like the developing countries and other forces.
166.	The critical question therefore is the extent to which the changes fall short of the objective requirements of the global policy. The simple truth is that those who created the system still seek to maintain dominion over it.
167.	As we survey the situation which confronts mankind at this particular juncture of history and undertake our analysis of the evolution of the international system, it becomes difficult to express unequivocal satisfaction with what has been achieved with regard to the establishment of conditions for a secure and lasting peace. This is palpably evident in the field of disarmament, which has always been a primary goal of this Organization. The present environment of tension and crisis provides a chilling dramatization of failure to control the escalation in arms and to move towards genuine disarmament.
168.	Central to the question of arms control and disarmament and the attendant impact on peace and security is the relationship between the dominant military Powers and the blocs with which they are associated. The net result is that, in so far as there have been global efforts to deal with the issue of disarmament, an asymmetrical relationship has been established between the two militarily dominant blocs and the much larger category of developing countries. Thus, because of the manner in which disarmament diplomacy has until now been conducted and the rules of exclusivity which it encompasses, this latter group, as representative of the majority of the world's people, has not been enabled to play a role corresponding to the stake which it has in international peace and security. In the result, the diplomacy of arms control and disarmament has largely been the function of major Power relationships and the less than global strategic perceptions that inform those relationships. Even where the major Powers have ascribed responsibility to themselves in limited response to a global need, they have not always carried out their obligations. They have, for example, failed to adopt effective measures for ending the nuclear arms race and for nuclear disarmament, as required by the provisions of the Treaty on the Non-proliferation of Nuclear Weapons. Who can therefore take issue with a cynic who asserts that continuing inaction in this respect supports the objective of maintaining a nuclear status quo?
169.	In the general area of relaxation of international tension we need to assess the prospects of the much vaunted detente. In its essence, detente was embraced as an instrument for regulating the relations between the major Powers. It derived from recognition that uncontrolled military competition between the major Powers could be mutually self-destructive and that there can be meaningful bases for productive cooperation between them. Detente therefore assumed the character of an agreed policy for antagonistic collaboration between the major Powers.
170.	The general understanding and expectations of detente when it acquired political legitimacy were positive and favourable. That is why the movement of nonaligned countries has always encouraged and supported it and called for its extension to embrace the relations of all States in all their dimensions.
171.	We have however been witness to several attempts at imposing unilateral interpretations of the nature and scope of detente. Any interpretation which, in the context of contemporary realities, encourages hierarchical relationships and spheres of influence is therefore unacceptable.
172.	Integrally linked to any genuine new effort to globalize detente must be a renewed commitment to respect the sovereignty and independence of States and to refrain from interference in their internal affairs. In this regard, Guyana and other nonaligned countries have since 1976 sought to persuade the international community to adopt a declaration on non-interference in the internal affairs of States. We shall continue with our efforts at this session.
173.	In proceeding with our assessment of the international system, let us applaud the outstanding contribution which this Organization has made to the struggle against colonialism. It was in 1960 that General Assembly resolution 1514 (XV) was adopted, a resolution which represented a concrete elaboration of a right enshrined in the Charter— the right of peoples to self-determination. More than that, resolution 1514 (XV) defined operational perspectives for the implementation of that right. I suggest that that resolution be regarded as the "freedom charter for colonial peoples". This year, therefore, as the twentieth anniversary of that charter is celebrated, let us be reminded that there were some at the time of its adoption who stood aside from endorsing the provisions of that resolution, thereby signalling a reluctance to be in the mainstream of efforts to assert the right of colonial peoples to self-determination and independence.
174.	Guyana takes this opportunity to salute the sterling work of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. It is a matter of public record that that Committee, allied with progressive forces, has lent valuable support to the colonial peoples and their liberation movements in the struggle for the recovery of their freedom. The victories have been great and they have been many; but the work is incomplete and there are still some vestigial remains. On this important anniversary of resolution 1514 (XV), let this Assembly, in the name of human dignity and in the interest of freedom everywhere, resolve to bring a speedy end to colonialism and thus promote the cause of decolonization.
175.	It is undoubtedly in southern Africa that the colonial impulse has been most enduring. The recent victory of the people of Zimbabwe, who are now properly represented in this Organization, helps to sharpen the focus of our attention on the problem of apartheid in South Africa and the situation in Namibia, rendering more propitious the moment for generalized efforts to terminate colonialism and apartheid once and for all in the southern Africa subsystem.
176.	We can no longer put up with the unparalleled effrontery of South Africa. We musk resolutely implement the plan so carefully and elaborately devised for the early independence of Namibia—for Namibia is decidedly next on the calendar of political freedom. Let us reserve its place in this Organization now.
177.	In North Africa, Western Sahara represents a new dimension in colonial relationships. We again call on Morocco to respect the legitimate aspirations of the people of that territory. For our part, Guyana recognizes and has established diplomatic relations with the Sahraoui Arab Democratic Republic. Let us also reserve its place in this Organization now.
178.	In my own hemisphere, Belize is still held at the threshold of nationhood, despite the overwhelming support given by the United Nations to its people's legitimate aspirations. Guyana reiterates unequivocally its support for the inalienable and imprescriptible rights of the people of Belize to an early and secure independence with their territorial integrity intact. Let us, with Belize, fix a date for its freedom. Let us reserve its place in this Organization now.
179.	There are two issues which have been with us from the beginning of this Organization's work and which have remained flashpoints for global conflict. The first relates to what has historically been an arena of competing strategic interests. It is the Middle East. I do not need to recount the history of our consideration of that question in all its aspects. Suffice it to say that any mature reflection on the evolution of the Middle East situation and the Palestinian question in the United Nations and elsewhere would reveal a distinctive and decisive shift within recent times in favour of the Palestine liberation forces and the cause of the Arab nation. The shift has involved widening support for the Palestinian people. It has also involved increasing recognition of their liberation organization, the PLO, and of its vanguard role in the legitimate struggle for the restoration of the national rights of the Palestinian people to self-determination and to a homeland in an independent State in Palestine. The Palestinians have thus returned to centre stage, and no contrary assertion can invalidate that reality.
180.	The continuing manifestation of intransigence and lack of sensitivity by Israel increases instability and tension and serves to impose further constraints on the search for a comprehensive solution. The purported annexation of East Jerusalem and Israel's flagrant interventions in Lebanon only frustrate that search.
181.	The centrality of the rights of the Palestinians is beyond question, and so too are the other requirements for peace in the Middle East—the no acquisition of territory by force, implying and involving the withdrawal of Israel from all territories occupied since June 1967, and the right of all States in the area to live within mutually recognized boundaries.
182.	Peace is also urgently required on the Korean peninsula. The people of Korea, in a South North Joint Communique of 4 July 1972 expressed their desire for the peaceful reunification of their fatherland without outside interference and involving the withdrawal of foreign troops. In this connexion Guyana takes note with satisfaction of the more recent proposals advanced by the Government of the Democratic People's Republic of Korea and its expressed readiness to resume meaningful talks. Let us determine to make that resolve an early reality.
183.	Similarly, we must make a concerted effort to bring a lasting peace to Cyprus on the basis of a framework of action long established by this Organization. In this regard we take note of the resumption of the intercommunal negotiations. We should give every encouragement to those talks in order to ensure their successful conclusion.
184.	Beyond those specific issues, the potential for regional conflict remains a danger to global peace and security. In this respect the movement of nonaligned countries has consistently supported the creation of zones of peace, in the Indian Ocean and in the Mediterranean, for example. In my own region, the Caribbean, the peoples of the area are increasingly demanding that it should be a zone of tranquillity, an area in which the various nation States can pursue freely their own independent paths of political, social and economic development. We believe in non-interference and ideological pluralism. The Ministers for Foreign Affairs of the Commonwealth Caribbean, meeting in Saint Lucia in February of this year, acknowledged that ideological pluralism is an irreversible fact of international relations. It is now time for the adoption of appropriate measures to make the Caribbean truly a zone of peace.
185.	Like the zone of peace, regional organization not only can serve to develop economic and other forms of functional cooperation between States but can foster political understandings, thereby contributing to peaceful and harmonious relations. The peoples of the Caribbean and of Latin America have been prominent in the search for such new forms of organization.
186.	Inspired by those objectives, Guyana and other States in the Caribbean have since 1965 been pursuing the elaboration of practical steps to promote regional cooperation and integration. Those efforts are aimed at maximizing cooperation and integration within the region and at laying a more secure basis for its survival and development.
187.	In the wider context of Latin America, we have, through the creation in 1975 of SELA, sought to promote arrangements for beneficially utilizing our complementaries and for the elaboration of common policies in the global search for just and equitable economic relations.
188.	More recently, in 1978 eight States of South America which embrace the Amazon shield have concluded a treaty to promote the harmonious, rational and mutually beneficial use of the vast resources of the Amazon region. In many senses the Amazon is one of the last frontiers of mankind. Similar frontiers have in the past been rapaciously and unscrupulously despoilt in the pursuit of policies informed by considerations which were other than global in their scope and humanistic in their effect. A tremendous responsibility therefore devolves on the States involved. They should make recompense both in terms of the restoration of renewable resources such as forests, which have been recklessly utilized, and the sensible and rational exploitation of new frontiers in the sea and the seabed.
189.	For its part, Guyana will not allow any derogation of its sovereignty with regard to the development of its part of the Amazon shield. We urge those who at present seek through seemingly humanistic and altruistic motives to pontificate on the development of the Amazon shield to channel their not inconsiderable energies and influence in the direction of the reconstruction made necessary by past excesses elsewhere.
190.	Next month the countries of the Amazon basin will meet in their first substantive consultations in Brazil. It is Guyana's expectation that those consultations will represent a watershed in the efforts of States collectively to pursue cooperative arrangements for their development.
191.	Thus it is important that, as we welcome the positive developments on the recently concluded ninth session of the Third United Nations Conference on the Law of the Sea, we remain cognizant of what is yet to be accomplished. A good basis for an international law of the sea treaty does exist. If in the concluding session full account is taken of the legitimate interests of all States, the agreement reached will mark a turning point in our collective efforts to make a reality of our acknowledged interdependence. That is why Guyana views with apprehension the unilateral promulgation of deep-sea mining legislation while negotiations are in progress and an agreement for mutual benefit appears to be within our grasp.
192.	Interdependence is frequently invoked in this forum and elsewhere. Less frequently, however, is a conception of interdependence espoused which takes account of the critical requirements for a democratic international order. Indeed it would be apt to observe that interdependence as proposed by some States amounts to nothing but a facade for the status quo. In our view that kind of interdependence perpetuates inequitable relations, and fosters contradictions. Such a situation is decidedly not conducive to global peace and security.
193.	Properly defined and applied, interdependence can be one of several important and positive bases for the 1980s. It is in this context of interdependence and mutual benefit that we must view the need for a new international economic order and a new information order.
194.	The twin prerequisites of genuine peace and security are decolonization and international economic democracy.
195.	Colonialism has left a most pervasive legacy. Its effects are felt no less by the former oppressed than by the oppressors. Decolonization is a process, and the colonizers themselves need to be decolonized if they are to fully comprehend and meaningfully respond to the objective conditions of today's world.
196.	The new international economic order is an essential foundation of international concern for the promotion of human rights. To the extent that one of us stands aside from full participation in the implementation of such an order or seeks to frustrate its achievement, to that extent is our commitment to human rights diminished. Let us therefore use the opportunity which this thirty-fifth session of the General Assembly provides to continue the search for agreement on the procedures and agenda for a new global round of negotiations on international economic cooperation. Let us also demonstrate our commitment to the rights of the hungry, to the rights of the destitute and to the rights of the poor by giving careful consideration to the serious proposals put forward by our Secretary General for an early action programme on the critical economic situation of many developing countries.
197.	A desideratum for the 1980s is the quickening of the pace of economic cooperation among developing countries. It is both a requirement for the development of the developing countries and an impetus for effecting structural change in the international system. In these efforts the United Nations must play an enhanced supporting role.
198.	Allied with the effort for a new international economic order is the necessity to alter the present information system which reinforces attitudes and perceptions that have their origins in hierarchy and domination. Equally, a new information order must eschew the use of the media as a tool of subversion and destabilization.
199.	Though there are attempts to reinforce relations based on power, the international system is in a process of transition. At the beginning of the 1980s we have entered a period of heightened and generalized tension and involving increased interventions and interferences. Therefore all the more reason exists for the adoption of democratically determined arrangements for managing the transition to new and more egalitarian norms of international behaviour.
200.	In the programme of action we devise for the 1980s, let us collectively agree to halt the development of underdevelopment and show our appreciation of the narrowing margins of safety into which mankind is being drawn.
201.	The Director General of FAO observed recently: "We are on the verge of simultaneous human disaster in many countries of an unprecedented character, with all the terrible implications of the consequences of inaction". It is an observation, I suggest, which has a relevance and validity wider than the immediate cause which inspired it.
202.	Finally, if we are to respond adequately to the challenges of this decade, there must be etched in the political consciousness of all of us the imperatives of true peace and the need for such mechanisms as would make it a lasting reality. The prospects of success will be accelerated if those who in the past have been reluctant to be part of the vanguard will, in their own interest, take a leap into what will be tomorrow's history
